      Case 1:20-cv-10208-LGS-KHP Document 126 Filed 09/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                      9/9/2021
 LISA RUBIN,
                                                                              ORDER
                                        Plaintiff,
                                                                    20-CV-10208 (LGS) (KHP)
                         -against-


  NEW YORK CITY BOARD OF EDUCATION, et al.,


                                       Defendants.


KATHARINE H. PARKER, United States Magistrate Judge.

       Plaintiff has failed to comply with this Court’s individual rules concerning requests for

adjournment. Accordingly, the request for an adjournment is denied. No response to the

Defendants’ recent Letter is required or expected at this time. Rather, during the call, the Court

will set a schedule for submitting formal written briefs on the issues raised in Defendants’ letter

and convey other information about scheduling and this Court’s rules.

       The Clerk of Court is respectfully requested to mail a copy of this order to the Pro-se

litigant at the following address: Lisa Rubin 677 Kent Avenue Teaneck, NJ 07766 and to mail a

copy of this order, and the complaint to the New York City Law Department 100 Church Street

New York, NY 10007.

SO ORDERED.

Dated: New York, New York
       September 9, 2021


                                              ________________________________
                                              KATHARINE H. PARKER
                                              United States Magistrate Judge
